       19-11711-scc       Doc 157      Filed 12/14/20 Entered 12/14/20 09:44:26             Blank Notice
                                            (wysiwyg) Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: The D&M Capital Group, LLC                        CASE NO.: 19−11711−scc

Social Security/Taxpayer ID/Employer ID/Other Nos.:      CHAPTER: 7
20−4285928




                    AMENDED NOTICE OF ADJOURNMENT OF HEARING



Please take notice that the hearing scheduled for December 14, 2020 has been adjourned to December 17, 2020 at
10:00 a.m. This will be a telephonic hearing via Court Solutions. Participants may register to appear at
www.court−solutions.com.

The hearing will include the following motions:

Doc #106 Motion for Relief from Stay filed by Paul Ferdinands on behalf of RADWAN DIAMOND &
JEWELLERY TRADING

Doc #133 Trustee's Motion for Entry of Order (A) Authorizing Trustee to Reject an Unexpired Prepetition
Nonresidential Real Property Subsublease; (B) Fixing Deadline for Filing Rejection Damages Claims; and (C)
Granting Related Relief filed by Leslie S. Barr on behalf of Alan Nisselson

Thank you



Dated: December 14, 2020                                     Vito Genna
                                                             Clerk of the Court
